Citation Nr: 1328789	
Decision Date: 09/09/13    Archive Date: 09/17/13	

DOCKET NO.  09-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case was previously before the Board in December 2011, at which time it was remanded for additional development.  In a subsequent decision of May 2013, the Board denied entitlement to service connection for posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  The case is now, once more, before the Board for appellate review on the instant issue.  


FINDING OF FACT

An acquired psychiatric disorder other than posttraumatic stress disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder other than posttraumatic stress disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2013 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, and VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder).  In pertinent part, it is contended that the Veteran's current psychiatric disorder had its origin during, or is in some way related to, his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct, or, for claims filed after October 31, 1990 (as in this case), the result of a Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2012); see also Allen (William F.) v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder other than posttraumatic stress disorder.  In point of fact, at the time of a service separation examination in July 1974, the Veteran denied any trouble sleeping, and similarly denied problems with depression or excessive worry, or nervous trouble of any sort.  A psychiatric evaluation conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  Significantly, pertinent evidence of record is to the effect that the Veteran was administratively discharged due to an inability to adjust to the demands of military life or to meet the standards of duty performance and self-discipline required of satisfactory airmen.  

The earliest clinical indication of the presence of an acquired psychiatric disorder (other than posttraumatic stress disorder) is revealed by VA records dated many years following the Veteran's discharge from service.  In that regard, at the time of a VA psychiatric examination in November 2010, it was noted that the Veteran had been reportedly diagnosed in the past with a dysthymic disorder, major depressive disorder, alcohol dependence, and alcohol dependence in remission.  However, since January 2009, he had not been seen by any provider for psychiatric treatment.  Nor had he received any psychotropic medication.  Noted at the time of examination was that, during the period from 2007 to 2009, the Veteran had been treated only with psychotropic medication, inasmuch as he had refused both counseling, and individual and/or group therapy.  When questioned regarding his alcohol use, the Veteran indicated that he had begun drinking alcohol occasionally around the age of 13, occasionally becoming intoxicated.  Reportedly, the Veteran began to drink almost daily between the ages of 16 an 18, at which time he became a "heavy drinker."  Additionally noted was that the Veteran had in the past used both marijuana and cocaine.  Following examination (which involved a full review of the Veteran's claims folder and medical records), the Veteran received diagnoses of alcohol (substance)-induced mood disorder; and alcohol dependence in partial remission.  Significantly, neither of those diagnoses was attributed to the Veteran's period of active military service.  

The Board observes that, since the time of the Veteran's discharge from service, he has received treatment for various other psychiatric problems, including a dysthymic disorder and "neurotic depression."  However, on no occasion has either of those disabilities been shown to have had its origin during, or be in any way related to, the Veteran's period of active service.  To the extent the Veteran currently suffers from alcohol dependence, that dependence is not an appropriate subject for a potential award of service connection under the applicable law and regulations.  See 38 C.F.R. § 3.301 (2012).  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current acquired psychiatric disorder to his period of active military service.  However, not until 2005, or most recently, May 2007, many years following the Veteran's discharge from service, did he file a claim for service connection for that disability.  As noted above, the earliest clinical indication of the potential presence of an acquired psychiatric disorder (other than posttraumatic stress disorder) was at a point in time many years removed from the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's current psychiatric pathology and his period of active military service.  Under the circumstances, the Veteran's claim for service connection must be denied.  

The Board acknowledges the Veteran's contentions regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's current psychiatric disability to his period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current psychiatric disability.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current psychiatric disability with any incident or incidents of his period of active military service.  Accordingly, his claim for service connection must be denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


